Title: From John Adams to William Plumer, 28 March 1813
From: Adams, John
To: Plumer, William



Dear Sir
Quincy March 28 1813

You enquire, in your kind Letter of the 19th. Whether, “every Member of Congress did, on the 4th of July 1776, in fact cordially approve of the declaration of Independence”?
They who were then Members  all Signed it, and as I could not See their hearts, it would be hard for me to Say that they did not approve it: but as far as I could penetrate, the intricate internal foldings of their Souls, I then believed,  and have not Since altered my opinion, that there were Several who Signed with regret, and Several others with many doubts and much lukewarmness. The Measure had been upon the Carpet for Months and obstinately opposed from day to day. Majorities were constanly against it. For many days the Majority depended on  Mr Hews of North Carolina. While a Member,  was Speaking and reading documents from all the Colonies to prove that the Public Opinion, the general Sense of all was in favour of the Measure, when he came to North Carolina and produced Letters and public Proceedings which demonstrated that the Majority of that colony were in favour of it, Mr Hews who had hitherto constantly voted against it, Started Suddenly upright, and lifting up both his Hands to Heaven as if he had been in a trance, cry’d out “It is done! and I will abide by it.” I would give more for a perfect Painting of the terror and horror upon the Faces of the Old Majority at, that critical moment than for the best Piece of Raphaelle. The Question, however was eluded by an immediate Motion for Adjourment. The Struggle in Congress was long known abroad. Some Members who foresaw that the Point would be carried, left the House and went home to avoid voting on the Affirmative or Negative. Pennsilvania and New Jersey recalled all their Delegates who had voted against Independence and Sent new ones expressly to vote for it. The Last debate but one was the most copious and the most animated, but the Question was now evaded by a Motion to postpone it to another day, Some Members however declaring that of the Question Should be now demanded. They Should now vote for it, but they wished for a day or two more to consider of it. When that day arrived Some of the New Members desired to hear the Arguments for and against the Measure. When these were Summarily recapitulated The Question was put and carried. There were no Yeas and Nays in those times. A Committee was appointed to draw a Declaration, when reported Underwent an Abundance of Criticism and Alteration: but when finally accepted all those Members who had voted against Independence, now declared they would Sign it and Support it.
The Appointment of General Washington to the Command in 1775 of an Army in Cambridge, consisting altogether of New Englandmen, over the head of Officers of their own Flesh and Choice, a most hazardous Step, was another Instance of Apparent Unanimity and real regret in nearly one half, But this History is too long for This Letter.
The Taxes must be laid and the War Supported.I have nothing from My Son Since 28 Oct. I know not how We Shall ever get him home though that is the most anxious Wish of my heart. Pray write him as often as you can.
I regret the Change of hands, in N.H, at this Juncture very much.
With great respect I am, dear Sir your / Friend and Servant
John Adams
